F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           MAY 31 2000
                                   TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                Clerk

 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
 v.                                                       No. 99-4194
 SHAUN DEVIN DEVOY,                                (D.C. No. 97-CR-234-01)
                                                          (D. Utah)
          Defendant-Appellant.




                                ORDER AND JUDGMENT *


Before BALDOCK, HENRY, and LUCERO, Circuit Judges. **


      Defendant Shaun Devin Devoy appeals his sentence, arguing that the

district court erred in failing to hold an evidentiary hearing related to his motion

under 18 U.S.C. § 3553(e) and U.S.S.G. § 5K1.1 (1998). We exercise jurisdiction




      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      **
          After examining the briefs and appellate record, the panel has
determined unanimously to honor the parties’ request for a decision on the briefs
without oral argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(A)(2). The
case is therefore ordered submitted without oral argument.
pursuant to 18 U.S.C. § 3742(a)(1).     1
                                            We review the district court’s factual

findings regarding sentencing for clear error and review de novo its legal

interpretation of the guidelines.     United States v. Maldonado-Acosta    , ___ F.3d

___, ___, 2000 WL 485101, at *1 (10th Cir. Apr. 25, 2000).

       After thoroughly reviewing the sealed record and briefs in this case, we

affirm the district court’s denial of Defendant’s motion for substantially the

reasons the district court set forth in its September 2, 1999 ruling from the bench.

The district court’s order of August 20, 1999 sealing the record remains in effect.

              AFFIRMED.

                                            Entered for the Court,


                                            Bobby R. Baldock
                                            Circuit Judge




       1
          Although we do not ordinarily exercise jurisdiction to review
discretionary denials of motions under § 5K1.1,    see United States v. Neary , 183
F.3d 1196, 1197 (10th Cir. 1999), we have previously exercised jurisdiction in
cases similar to Defendant’s, see United States v. Cerrato-Reyes , 176 F.3d 1253,
1257 (10th Cir. 1999) (reviewing the denial of a motion for an evidentiary
hearing).

                                              -2-